Case 1:21-cr-20055-RNS Document 1 Entered on FLSD Docket 01/25/2021 Page 1 of YH
                                                                              3


                                                                                    Jan 22, 2021
                          U NITED STATE S D ISTR IC T C O UR T
                          SO U TH ER N D ISTR ICT O F FLO R ID A
                 21-20055-CR-SCOLA/GOODMAN
                    CASE NO .
                                  18U.S.C.j 1711
U N ITED TATE S O F AM E RIC A

V S.

A R IEL C AR K ,

             Defendant.

                              .             /

                                     INFO R M A TIO N

       TheUnited StatesAttorney chargesthat:

       On oraboutO ctober23,2020,in M iam i-D ade County,in the Southern D istrictofFlorida,

the defendant,

                                     A RIEL CLA R K ,

being aUn'tedStatesPostalServiceemployee,didknowinglyandintentionally converttoherown

use moniesand property in an am ountlessthan $1,000.00,thatisapproxim ately $900.00,which
cam e into herhandsand lm derhercontrolin the execution and tm dercolor ofherem ploym ent,in

violation o Title 18,U nited States Code,Section 1711.




                                             R1 N A FAJ     O OR SH AN
                                          1.1N 1 ED STA       TO RN EY



                                               D EN .O 'BYRN E
                                          A SSISTAN T U N ITED STATES A TTO RN EY
                              UN ITED STATES
      Case 1:21-cr-20055-RNS Document        D ISTRI
                                       1 Entered  onCTFLSD
                                                       CO URDocket
                                                             T     01/25/2021 Page 2 of 3
                                       SO UTH ERN DISTR ICT O F FLOR ID A

UNITED STATES F A M ERICA                             CASE NO .
 V.
ARIEL CLARK                                           C ERTIFICA TE O F TR IA L ATTO R NEY.

                                                      Superseding Case Inform ation:
            Defendalp.                     /
CourtDivision:(selctone)                              New defendantts)              Yes      No
 ?'    M iami            Key W est                    Numberofnew defendants
       FTL               W PB        FTP              Totalnumberofcounts

        1.      I ave carefully considered the allegations ofthe indictm ent,the num berofdefendants,the numberof
                pr bablewitnessesand thelegalcom plexitiesofthelndictm ent/lnform ation attached hereto.
       2.       I    aw are thatthe inform ation supplied on this statem entwillbe relied upon by the Judges ofthis
                Cqurtin setting theircalendarsand scheduling criminaltrialsunderthe mandate ofthe Speedy Trial
                A ct
                   ',Title 28 U.S.C.Section 3161.
       3. lnl1
             erpreter: (YesorNo) No
                Litlanguageand/ordi>lect
       4.       T 's case willtake 0 daysforthe partiestotry.
       5,
                   Ie check appropriate category and type ofoffense listed below:
                Pleas


       I        (
                0C
                 h
                 te
                  l
                  c
                  k5
                   on
                    d
                    l
                    y
                    ao
                     ne)
                     ys                    z                  (
                                                              Che
                                                              pe c
                                                                 k
                                                                ttyo
                                                                   nl
                                                                    yone)
       11       6t)10days                                     Minor
       II1      11j
                  io20days                                    Misdem.               ?'
       Iv       21ho60days                                    Felony
       v        61I
                  daysand over
       6                                                                                     No
        .       HqsthiscasepreviouslybeenGledinthisDistrictCourt?                (YesorNo)
        Ifyes:Judge                                   CaseN o.
        (Attachcop
                1 yofdispositiveorder)
        Hasacolpp
                1 laintbeen filedinthismatler?         (YesorNo)            N0
        Ifyes:M àgistratecaseNo.
        Related m1iscellaneousnumbers:
        Defenda (s)infederalcustodyasof
        Defendar (s)instatecustodyasof
        Rule20fy
               'omtheDistrictof                                                                      /
        lsthisapo
                Itentialdeath pena1ty case?(YesorNo)               No
        7.       D esthiscase originate from am atterpending in the CentralRegion oftheU .S.Attorney'sOffice
                 p iortoAugust9,2013(M ag.JudgeAlicia0.Valle)?                   Yes          No d
        8.       D esthiscase originatefrom am atterpending in theN orthern Region U .S.Attorney'sOffice
                 p iortoAugust8,2014(M ag.JudgeShaniek M aynard)?                Yes          No z

                                                                        Z
                                                                    M7
                                                                    .


                                                              eF
                                                                   ' d:np.o'Bynw
                                                            / ssistantUnited StatesAttorney
                                                             FloridaBar60024
 *penaltySheetts)attached                                                                              REV8/13/2018
Case 1:21-cr-20055-RNS Document 1 Entered on FLSD Docket 01/25/2021 Page 3 of 3



                         U NITED STA TES DISTR ICT C O U R T
                         SO UTH ER N D IST RIC T O F FLO R IDA

                                    PEN A LTY SH EET

D efendant s N am e:AR IEL CLA RK

C ase N o:

Cotmt#:1

    Embez lem entofPostalFunds               - -




    18U.S1c.$1711
* M ax.Pepalty:              1 yearim prisonm ent




  *R efers nIy to possible term ofincarceration,does notinclude possible fines,restitution,
          specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
